Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.354 Filed 06/05/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

DOMINIQUE DOSS #785510,                              Case No. 2:17-cv-00044

                     Plaintiff,                      Hon. Gordon J. Quist
                                                     U.S. District Judge
        v.

MITCHELL MCPHERSON,

                     Defendant.
                                   /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        State prisoner Dominque Doss filed this civil rights action pursuant to 42

U.S.C. § 1983 on March 13, 2017. Doss says that while he was confined at the Baraga

Correctional Facility (AMF) in 2015, the remaining Defendant – AMF Correctional

Officer Mitchell McPherson – retaliated against him for filing grievances, in violation

of the First Amendment.

        From August to October of 2015, Doss filed five separate grievances against

McPherson. Doss claims that McPherson retaliated against him for filing these

grievances by (1) threatening to have him put in administrative segregation, (2)

kicking mail under his cell door, (3) pouring shampoo on his property during a

shakedown, and (4) writing a false misconduct ticket on him.

        This report and recommendation addresses McPherson’s motion for summary

judgment. In his motion, McPherson argues that he is entitled to summary judgment

because Doss failed to show that McPherson committed the alleged adverse actions

                                          1
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.355 Filed 06/05/20 Page 2 of 21




and/or failed to show a causal connection between his protected conduct and

McPherson’s alleged adverse actions.      (ECF No. 38, PageID.218.)      In addition,

McPherson argues that the evidence shows that he would have slid the mail under

Doss’s cell door and would have issued Doss the misconduct ticket regardless of Doss’s

protected conduct. Finally, McPherson argues that Doss’s claims are barred by the

doctrines of sovereign immunity and qualified immunity.

       In response, Doss argues that he established the elements of his retaliation

claims and that the burden rests with McPherson to show that he would have

engaged in the same actions even in the absence of Doss’s protected conduct. (ECF

No 40, PageID.338-343.) McPherson has not replied to Doss’s response.

       For reasons that will be discussed below, the undersigned concludes that

McPherson is entitled to summary judgment as to the claims that he retaliated by

kicking mail under Doss’s cell door (claim 2), pouring shampoo on Doss’s legal

paperwork (claim 3), and writing a misconduct ticket against Doss (claim four).

However, the undersigned concludes that genuine issues of material fact remain as

to Doss’s claim that McPherson retaliated against him in violation of the First

Amendment by threatening to transfer him to administrative segregation.           The

undersigned also concludes that the doctrine of sovereign immunity bars Doss’s

claims against McPherson in his official capacity because Doss neglected to request

injunctive relief.




                                          2
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.356 Filed 06/05/20 Page 3 of 21




   II.      Procedural History

         On March 13, 2017, Doss filed this action in federal court.       He stated

constitutional claims against two separate Defendants: CO McPherson and MDOC

Hearing Officer Maki. (ECF No. 1, PageID.1.) Doss sued McPherson in his official

and individual capacity, and requested the Court grant him $50,000 compensatory

damages and $50,000 punitive damages. (Id., PageID.2, 15.) Doss did not request

injunctive relief against McPherson.

         On May 5, 2017, the Court issued a screening opinion and order that dismissed

the entire action for failure to state a claim. (ECF No. 4, PageID.107; ECF No. 5,

PageID.120.) The Court dismissed Doss’s retaliation claims because the Court ruled

that these claims were precluded by the MDOC’s adjudication of guilt on the

underlying misconduct ticket.

         On July 16, 2018, the Sixth Circuit affirmed the Court’s dismissal of Doss’s

claims against Maki and all of Doss’s claims against McPherson, except for the First

Amendment retaliation claims. (ECF No. 17, PageID.172.) The Court of Appeals

ruled that the retaliation claims were incorrectly dismissed because the District

Court failed to apply the burden-shifting framework established in Thaddeus-X v.

Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc) (holding that when a plaintiff

establishes a cognizable First Amendment retaliation claim, the burden of production

shifts to the defendant to show that he would committed the same conduct even in

the absence of the plaintiff’s protected conduct).




                                           3
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.357 Filed 06/05/20 Page 4 of 21




          On December 11, 2019, McPherson filed his motion for summary judgment.

(ECF No. 37, PageID.215.) On January 15, 2020, Doss filed his response. (ECF No.

40, PageID.336.)

     III.    Plaintiff’s Allegations

          Doss claims that McPherson retaliated against him for filing grievances from

August to October of 2015. Doss identifies four specific acts of retaliations. The table

below summarizes Doss’s First Amendment retaliation claims against McPherson.

    Claim        Claim       Defendant                Allegation                 (ECF No.
      #                                                                             1,
                                                                                 PageID.#)
      1      Retaliation     McPherson     On 8/10/15, McPherson                    3
                                           retaliated against Doss for filing
                                           grievances by threatening to
                                           place Doss in administrative
                                           segregation.1
      2      Retaliation     McPherson     On 9/10/15, McPherson                     4
                                           retaliated against Doss for filing
                                           grievances by placing Doss’s mail
                                           on the floor and kicking it into
                                           his cell, which forced Doss to pick
                                           the mail up off the “germ
                                           infested floor.”2
      3      Retaliation     McPherson     On 9/27/15, McPherson                     4
                                           retaliated against Doss for filing
                                           grievances by pouring shampoo
                                           on Doss’s legal documents and




1      On August 10, 2015, Doss submitted grievance AMF-15-08-1886-17b at Step
I and it complained about McPherson’s alleged retaliatory conduct. (See ECF No. 38-
3, PageID.277-280.)

2     On September 10, 2015, Doss submitted grievance AMF-15-09-2175-03d at
Step I and it complained about McPherson’s alleged retaliatory conduct. (See ECF
No. 38-3, PageID.281-284.)


                                            4
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.358 Filed 06/05/20 Page 5 of 21




    Claim         Claim       Defendant              Allegation                (ECF No.
      #                                                                           1,
                                                                               PageID.#)
                                          grievances. McPherson also
                                          threatened to “set up” Doss.3
      4       Retaliation    McPherson    On 10/6/15, McPherson                   4-5
                                          retaliated against Doss for filing
                                          grievances by issuing Doss a
                                          false misconduct ticket.4


     IV.      Summary Judgement Standard

           Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).


3     On September 27, 2015, Doss submitted grievance AMF-15-09-2351-19c at
Step I and it complained about McPherson’s alleged retaliatory conduct. (See ECF
No. 38-3, PageID.285-288.)

4      On October 7, 2015, Doss submitted grievance AMF-15-10-2424-17b to Step I
and it which complained about McPherson issuing him a false misconduct ticket. (See
ECF No. 38-3, PageID.289-293.)
                                           5
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.359 Filed 06/05/20 Page 6 of 21




   V.      Retaliation, in Violation of the First Amendment

        In order to set forth a retaliation claim, a plaintiff must establish that (1) he

was engaged in protected conduct; (2) an adverse action was taken against him that

would deter a person of ordinary firmness from engaging in that conduct; and (3) the

adverse action was motivated, at least in part, by the protected conduct. Thaddeus-

X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). Moreover, a plaintiff must

be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v.

Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist.

Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)). “‘[A]n inmate has an undisputed

First Amendment right to file grievances against prison officials on his own behalf.’”

Maben v. Thelen, 887 F.3d 252, 264 (6th Cir. 2018) (quoting Herron v. Harrison, 203

F.3d 410, 415 (6th Cir. 2000)).

              Once the plaintiff has met his burden of establishing that
              his protected conduct was a motivating factor behind any
              harm, the burden of production shifts to the defendant. If
              the defendant can show that he would have taken the
              same action in the absence of the protected activity, he is
              entitled to prevail on summary judgment.

Thaddeus-X, 175 F.3d at 399 (internal citations omitted).

           a. Claim One: McPherson Threatened to Place Doss in
              Administrative Segregation in Retaliation for Grievances Filed

                  i. Challenge to the Second Element: The Adverse Action

        With respect to Doss’s first claim, McPherson does not dispute that Doss

engaged in protected conduct (the filing of grievances).           Instead, McPherson

challenges the second element of Doss’s claim in two ways. First, McPherson argues
                                            6
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.360 Filed 06/05/20 Page 7 of 21




that Doss failed to provide admissible evidence that shows that McPherson

threatened Doss with administrative segregation (the adverse action) on August 10,

2015. (ECF No. 38, PageID.229.) Second, McPherson argues that Doss failed to meet

his burden because this alleged adverse action was de minimis. (Id., PageID.230

(citing Siggers-El v. Barlow, 412 F.3d. 693, 701 (6th Cir. 2005)).)

      The undersigned concludes, first, that Doss’s verified complaint and one of the

two declarations Doss provided on this issue meet the requirements of Fed. R. Civ. P.

56(c)(1)(A). During summary judgment proceedings, a party asserting a fact must

support that assertion by citing to “depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(c)(1)(A). A “verified complaint” – meaning a complaint that includes

an attestation that meets the requirements of 28 U.S.C. § 1746 – carries the same

weight as would an affidavit for the purposes of summary judgment. See Lavado v.

Keohane, 992 F.2d 601, 605 (6th Cir.1993) (explaining that where a party files a

verified complaint, the allegations contained therein “have the same force and effect

as an affidavit for purposes of responding to a motion for summary judgment”)

(internal quotation marks omitted). A review of Doss’s complaint indicates that it

qualifies as a “verified complaint.” (See ECF No. 1, PageID.16.)

      The undersigned also notes that the declaration of Benson L. Martin (ECF No.

1-4, PageID.25) appears to meet the requirements of 28 U.S.C. § 1746, while the




                                           7
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.361 Filed 06/05/20 Page 8 of 21




declaration of Samuel Sams (ECF No. 1-3, PageID.24) does not appear to meet the

requirements of 28 U.S.C. § 1746 because it is not signed.

      Thus, Doss has overcome McPherson’s evidentiary objection with respect to the

evidence he presents on his first claim.

      Turning to the substance of the first claim, Doss’s complaint alleges that

McPherson threatened to have him place in administrative segregation for filing

grievances. (Id., PageID.3.) In addition, during his deposition, Doss testified that

McPherson threatened to place him in administrative segregation for filing

grievances. (ECF No. 38-2, PageID.253.) And, finally, Martin attests that he heard

McPherson make this threat to Doss. (ECF No. 1-4, PageID.25.)

      Accordingly, the undersigned concludes that Doss’s verified complaint,

Martin’s declaration, and Doss’s deposition testimony are sufficient to create a

genuine issue of material fact as to whether McPherson threatened to have Doss

placed in administrative segregation for filing grievances.

      McPherson asserts that this threat, if it was made, would not constitute an

adverse action because it was de minimis in nature. The undersigned disagrees.

“[A]n adverse action is one that would deter a person of ordinary firmness from the

exercise of the right at stake.” Thaddeus–X, 175 F.3d at 396 (internal quotation

omitted).

             [C]ertain threats or deprivations are so de minimis that
             they do not rise to the level of being constitutional
             violations, this threshold is intended to weed out only
             inconsequential actions, and is not a means whereby solely
             egregious retaliatory acts are allowed to proceed past
             summary judgment.

                                           8
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.362 Filed 06/05/20 Page 9 of 21




Id. at 398.    However, “‘since there is no justification for harassing people for

exercising their constitutional rights, [the deterrent effect] need not be great in order

to be actionable.’” Siggers-El, 412 F.3d at 701 (quoting Thaddeus–X, 175 F.3d at 397).

“Thus, the test is, if a reasonable trier of fact could conclude that a retaliatory act

would deter a person from exercising his rights, then the act may not be dismissed at

the summary judgment stage.” Siggers-El, 412 F.3d at 701 (citing Bell v. Johnson,

308 F.3d 594, 603 (6th Cir. 2002)).

      Here, the alleged threat was to place Doss in administrative segregation.

According to MDOC’s Policy Directive for prisoner discipline (MDOC PD 03.03.105 ¶

DDDD), a prisoner may be reclassified into administrative segregation if he is

adjudicated guilty of a Class I misconduct or for the underlying conduct of a Class II

misconduct. (ECF No. 38-8, PageID.323.) As such, administrative segregation is

synonymous with punishment and would not be commonplace under the Sigger-El

analysis. The undersigned cannot conclude that this type of threat is de minimis.

      The undersigned concludes that a genuine issue of material fact remains

regarding the issue of whether McPherson’s alleged threat to place Doss in

administrative segregation for filing grievances constituted an adverse action.

                ii. Challenge to the Third Element: Motivating Factor of
                    Retaliation

      The Sixth Circuit noted:

              In the context of trying to defeat the other party’s motion
              for summary judgment, where a prisoner must satisfy a
              higher burden to avoid having a First Amendment
              retaliation claim dismissed than Hill has to satisfy at the

                                           9
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.363 Filed 06/05/20 Page 10 of 21




             present stage of the case at hand, this court noted that
             some evidence of retaliatory motive is required:
             “[C]onclusory       allegations    of   retaliatory    motive
             unsupported by material facts will not be sufficient to state
             a ... claim.” Harbin–Bey v. Rutter, 420 F.3d 571, 580 (6th
             Cir. 2005) (citation and internal quotation marks omitted).
             But because of the difficulty in producing direct evidence of
             an official's retaliatory motive, circumstantial evidence can
             suffice. Holzemer v. City of Memphis, 621 F.3d 512, 525–
             26, (6th Cir. 2010). This circumstantial evidence can
             include the disparate treatment of similarly situated
             individuals or the temporal proximity between the
             prisoner's protected conduct and the official's adverse
             action. Thaddeus–X, 175 F.3d at 399. Although this court
             has concluded that evidence of temporal proximity between
             filing grievances and the adverse action provides some
             support for establishing retaliatory motive, it has been
             reluctant to find that such evidence alone establishes
             retaliatory motive. Holzemer, 621 F.3d at 526 (noting
             explicitly this court's reluctance to find retaliatory motive
             based on evidence of temporal proximity alone, but
             concluding that the evidence before it, if true, created an
             inference of retaliatory motive where temporal proximity
             existed along with other supporting evidence).

Hill v. Lappin, 630 F.3d 468, 475–76 (6th Cir. 2010).

      Here, Doss’s verified complaint, Martin’s declaration, and Doss’s deposition

testimony allege a causal connection between Doss’s protected conduct (the filing of

grievances) and McPherson’s alleged adverse action (the threat to have Doss place in

administrative segregation). Therefore, the undersigned concludes that there is a

genuine issue of fact as to this point.

          b. Claim Two: McPherson Kicked Mail under Doss’s Cell Door in
             Retaliation for Grievances Filed

      McPherson again does not challenge the first element of Doss’s claim. (ECF

No. 38, PageID.230-231.) The parties also do not dispute whether McPherson slid



                                          10
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.364 Filed 06/05/20 Page 11 of 21




Doss’s mail underneath Doss’s cell door to him. (ECF No. 38, PageID.230-231; ECF

No. 40, PageID.338-343.) Instead, the parties dispute whether McPherson’s sliding

of the Doss’s mail qualifies as adverse action against Doss (the second element).

      McPherson argues that the sliding of mail cannot be adverse conduct because

he was trained to deliver prisoner’s mail in that manner. (ECF No. 38, PageID.230-

231.) The undersigned concludes that the evidence presented by the parties fails to

establish a genuine issue of material fact on this point, thus entitling McPherson to

summary judgment on this claim.

      The relevant question with respect to Doss’s second claim is whether

McPherson would have engaged in the same conduct (sliding Doss’s mail under the

cell door) in the absence of Doss’s protected conduct. Thaddeus-X, 175 F.3d at 394.

      In his affidavit, McPherson says he slid Doss’s mail under the cell door because

he was trained to do so and because of security concerns that accompanies prisoners

held in Level Five security. (ECF No. 38-5, PageID.300-301.) Further, McPherson

added that, as a practical matter, the only way to deliver Doss’s mail was to pass the

mail under his cell door. (Id.) Lastly, McPherson attests that he did not slide the

mail under the cell door as retaliation for grievances filed by Doss. (Id.) The relevant

portion of McPherson’s affidavit is shown below.




                                          11
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.365 Filed 06/05/20 Page 12 of 21




      Doss, on the other hand, has failed to provide evidence that establishes a

genuine issue of fact that McPherson would not have slid his mail under the call door

but for Doss filing grievances.

      The undersigned also notes that Doss’s misconduct record corroborates

McPherson’s explanation for why he slid mail under the cell door. The records before

the Court show that Doss was found guilty of over 30 different misconduct tickets

that included violations for assault and battery, fighting, threatening behavior, and

possession of a weapon. (ECF No. 38-7, PageID.310.)




                                         12
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.366 Filed 06/05/20 Page 13 of 21




      Accordingly, the undersigned concludes that McPherson is entitled to

summary judgment on Doss’s second claim.

         c. Claim Three: McPherson Poured Shampoo over Doss’s Legal
            Paperwork in Retaliation for Grievances Filed

      McPherson asserts that Doss has failed to present evidence indicating that he

(McPherson) engaged in the adverse action at issue in this claim. McPherson also

argues that Doss has failed to provide materials that meet the requirements of Fed.

R. Civ. P. 56(c)(1)(A), specifically challenging unsworn declarations from two



                                        13
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.367 Filed 06/05/20 Page 14 of 21




prisoners. (See ECF No. 1-8, PageID.38 (declaration of Benson L. Martin); ECF No.

1-9, PageID.39 (declaration of Samuel Sams).)

      The undersigned has reviewed these declarations and concludes that Martin’s

declaration meets the requirements of Rule 56(c)(1)(A) because it includes an

attestation that comports with the requirements of 28 U.S.C. § 1746.           Sams’s

declaration, however, does not meet those requirements because it is not signed.

      A review of the record shows that there are two pieces of evidence supporting

Doss’s position:   Doss’s verified complaint (ECF No. 1, PageID.4), and Martin’s

declaration (ECF No. 1-8, PageID.38). McPherson offers his own affidavit (ECF No.

38-5, PageID.299-303), and MDOC’s investigation into the alleged incident after Doss

filed a grievance5 (ECF No. 38-3, PageID.285-288).

      The undersigned has reviewed the evidence and concludes that Doss has failed

to present evidence establishing that a genuine issue of material fact exists with

respect to the question of whether the incident occurred. Doss’s verified complaint

does not state that he saw McPherson pour shampoo on his property. His statement

fails to establish his personal knowledge of this incident. See Fed. R. Evid. 602. This

section of his complaint is shown below.




5      MDOC investigated Doss’s allegation after he filed grievance AMF-15-09-
2351-19c, and it concluded that Doss’s allegation was not supported by the evidence.
(See ECF No. 38-3, PageID.285-288.) But the undersigned notes that factual findings
in grievance adjudications are not given preclusive effect.
                                           14
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.368 Filed 06/05/20 Page 15 of 21




(ECF No. 1, PageID.4.)

      Martin’s declaration also fails to establish that McPherson poured shampoo on

Doss’s papers. Martin’s declaration is shown below.




                                        15
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.369 Filed 06/05/20 Page 16 of 21




(ECF No. 1-8, PageID.38.) Martin does not state that he personally saw McPherson

pour shampoo. In fact, his declaration seems to indicate that both he and Doss were

away at the showers when the alleged shampoo pouring took place. Martin goes on

to report that he overheard a conversation in which one possible interpretation is that

McPherson acknowledged pouring shampoo over the property. 6 The undersigned

concludes that this thin reed of evidence is insufficient to overcome a motion for

summary judgment.

       In addition, the undersigned concludes that Doss has not presented evidence

showing a causal connection between the alleged adverse action and the protected

conduct.   The verified complaint and Martin’s declaration allege that Doss and

McPherson were discussing Doss’s grievance. But these statements are insufficient

to create a genuine issue of material fact as to the causal connection element.

      The undersigned concludes that McPherson is entitled to summary judgment

on Doss’s third claim.

           d. Claim Four: McPherson Issued a False Misconduct Ticket in
              Retaliation for Grievances Filed

      With respect to Doss fourth claim, the parties do not contest that Doss engaged

in protected conduct by filing grievances, and they do not dispute that McPherson




6     The undersigned notes that Prisoner Sams’s declaration (ECF No. 1-9,
PageID.39) confirms that Doss was away at the showers when the alleged shampoo
pouring took place. The undersigned is not relying on this statement because it does
not meet the requirements of 28 U.S.C. § 1746.


                                          16
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.370 Filed 06/05/20 Page 17 of 21




issued Doss a Class I (major) misconduct ticket.7 McPherson nevertheless asserts

that he is entitled to summary judgment because he would have issued Doss the

misconduct ticket even if Doss had not filed grievances. See Thaddeus-X, 175 F.3d at

399.

       In addition to his affidavit, McPherson directs the Court’s attention to Doss’s

statement in his verified complaint that he has threatened McPherson in the past

(ECF No. 1, PageID.3), Doss’s immense misconduct record (ECF No. 38-7,

PageID.310), and MDOC’s policy directive that defines threatening behavior as a

Class I Misconduct (ECF No. 38-8, PageID.327). (ECF No. 38, PageID.238-239.)

McPherson also states that he issued Doss a Class I misconduct ticket because Doss

threatened him with physical violence, and not because he wanted to retaliate against

Doss. (ECF No. 38-5, PageID.301-302.)

       The undersigned concludes that McPherson has met his burden under the

Thaddeus-X burden-shifting framework.           Given Doss’s extensive history of

misconduct, it is difficult to believe that a Corrections Officer would fail to issue a

Class I misconduct ticket when confronted with the conduct described in the ticket.

(See ECF No. 38-4, PageID.294-97.)       Doss has not given the Court any reason to



7      The undersigned also notes that the Court is not addressing Doss’s claim that
McPherson’s misconduct ticket was false. The hearing officer’s factual findings in
Doss’s major misconduct hearing have preclusive effect. See Peterson v. Johnson, 714
F.3d 905, 917 (6th Cir. 2013) (holding that a factual finding in a major misconduct
proceeding has preclusive effect and is not subject to challenge in a § 1983 action). In
this case, the hearing officer found Doss guilty. (ECF No. 38-4, PageID.295.)
Accordingly, the undersigned is not considering any claim by Doss that this
misconduct ticket was false.

                                          17
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.371 Filed 06/05/20 Page 18 of 21




reach a different conclusion. Doss’s contention that he, in fact, threatened Doss on

July 30, 2015, and was not charged does not alter this conclusion. The Court simply

lacks the ability to compare one threat with another or even to be sure that

McPherson heard the first threat.

         Consequently, the undersigned concludes that McPherson is entitled to

summary judgment on Doss’s fourth claim.

   VI.      Sovereign Immunity

         To the extent that Doss is suing McPherson in his official capacity, such claims

are barred by the Eleventh Amendment. The Supreme Court has held “that neither

a State nor its officials acting in their official capacities are ‘persons’ under § 1983.”

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

               A suit against a state official in his or her official capacity
               for damages cannot be maintained pursuant to § 1983
               because that official has Eleventh Amendment immunity.
               This is true because “a suit against a state official in her or
               her official capacity is not a suit against the official but
               rather is a suit against the official’s office.” As such, a suit
               against a state official in his or her official capacity is no
               different than a suit against the state.

Clark v. Chillicothe Corr. Inst., No. 2:19-CV-954, 2020 WL 1227224, at *3 (S.D. Ohio

Mar. 13, 2020) (citations omitted).

         The Sixth Circuit, in interpreting Will, has held “that plaintiffs seeking

damages under § 1983 [must] set forth clearly in their pleading that they are suing

the state defendants in their individual capacity for damages, not simply in their

capacity as state officials. Wells v. Brown, 891 F.2d 591, 592 (6th Cir. 1989). To the




                                             18
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.372 Filed 06/05/20 Page 19 of 21




extent that Doss seeks money damages, costs and fees from McPherson in his official

capacity, that part of his lawsuit is barred by sovereign immunity.

   VII.   Qualified Immunity

      “Under the doctrine of qualified immunity, ‘government officials performing

discretionary functions generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Phillips v. Roane Cty., 534 F.3d

531, 538 (6th Cir. 2008) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

Once a defendant raises the qualified immunity defense, the burden shifts to the

plaintiff to demonstrate that the defendant officer violated a right so clearly

established “that every ‘reasonable official would have understood that what he [was]

doing violate[d] that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)). The analysis entails a two-step

inquiry. Martin v. City of Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013). First,

the court must “determine if the facts alleged make out a violation of a constitutional

right.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 232 (1982)). Second, the court

asks if the right at issue was “‘clearly established’ when the event occurred such that

a reasonable officer would have known that his conduct violated it.” Id. (citing

Pearson, 555 U.S. at 232). A court may address these steps in any order. Id. (citing

Pearson, 555 U.S. at 236). A government official is entitled to qualified immunity if

either step of the analysis is not satisfied. See Citizens in Charge, Inc. v. Husted, 810

F.3d 437, 440 (6th Cir. 2016).



                                           19
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.373 Filed 06/05/20 Page 20 of 21




      In applying the first step of the qualified immunity analysis, a court must

identify “the specific constitutional right allegedly infringed” and determine whether

a violation occurred.    Graham v. Connor, 490 U.S. 386, 394 (1989).           The court

considers the state of the law at the second step. As the Supreme Court has observed,

“this Court’s case law does not require a case directly on point for a right to be clearly

established, [but] existing precedent must have placed the statutory or constitutional

question beyond debate.” White v. Pauly, __ U.S. __, 137 S. Ct. 548, 551 (2017)

(internal quotation marks and original brackets omitted) (quoting Mullenix v. Luna,

__ U.S. __, 136 S. Ct. 305, 308 (2015)). “‘[C]learly established law’ may not be defined

at such ‘a high level of generality.’” Arrington-Bey v. City of Bedford Heights, 858 F.3d

988, 992 (6th Cir. 2017) (quoting Ashcroft, 563 U.S. at 742). “[A] plaintiff must

identify a case with a similar fact pattern that would have given ‘fair and clear

warning to officers’ about what the law requires.” Id. (quoting White, 137 S. Ct. at

552). Stated differently, “[o]n both the facts and the law, specificity is [a court’s]

guiding light.” Novak v. City of Parma, 932 F.3d 421, 426 (6th Cir. 2019).

      Per the analysis provided above, the undersigned concludes that McPherson

has not violated any of Doss’s clearly established constitutional rights with respect to

his second, third and fourth retaliation claims. Accordingly, those claims are barred

by the doctrine of qualified immunity.

      However, regarding Doss’s first claim, the undersigned concludes that there

are genuine issues of fact. There is little question, however, that the constitutional

right implicated is Doss’s First Amendment right to free speech without a State



                                           20
Case 2:17-cv-00044-GJQ-MV ECF No. 42, PageID.374 Filed 06/05/20 Page 21 of 21




actor’s retaliation. See Martin, 712 F.3d at 957. Thus, the undersigned recommends

denial of McPherson’s request for qualified immunity as to Doss’s first claim.

   VIII. Recommendation

      The undersigned respectfully recommends that the Court (1) deny

McPherson’s motion as to Doss’s first claim, and (2) grant McPherson’s motion as to

Doss’s second, third and fourth claims, and dismiss these claims with prejudice. If

the Court accepts this report and recommendation, the only remaining claim will be

Doss’s claim that McPherson retaliated against Doss on August 10, 2015, by

threatening to send him to administrative segregation for filing grievances.



Dated: June 5, 2020                             /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           21
